Title: To Thomas Jefferson from William Short, 23 July 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia July 23—08
                  
                  As the time of my departure is delayed as mentioned in your favor of the 20th. I should not so immediately have troubled you again, if it were not that I wish thus early to say, before any arrangement be made as to the vessel, how sollicitous I am that it should be a commodious & safe one, & therefore as large as the nature of the case will admit of. My marine indisposition is a thing absolutely independent of myself & I hope it will be excused—I am certain that the going in a riggling schooner would make me seriously ill—& particularly as the season will be unfavorable, being the season of the equinoctial gales. The Philadelphia vessels are the best found & safest. As it has not yet had one, & as it is said that the next is to go from Norfolk or this City, I hope it will be decided in favor of this port—It will be much the most agreeable & convenient to embark here—& a better vessel may be had—There are many small ships that would answer well—The collector or navy agent here, particularly the latter, would engage me, I am certain, on the best & most economical terms—he is extremely zealous & dexterous in such things, as I think. the Sec. of the Navy will tell you. The collector has been for some time, & still is, much indisposed. I shall be much obliged to you if you will let me hear from you on this subject, as I am particularly anxious respecting it. I regret being so bad a sailor, but I really cannot help it—I hope there will be no inconvenience resulting to the public from this circumstance. The term you mention of six weeks will bring it to the end of August. I think therefore of making an excursion to get into more wholesome air. My incessant labor & fatigue for the last fortnight in order to be ready to sail by the beginning of August, if required, & the excessive heats we have had, have made me begin to feel unwell. I have thought a moment, of making this excursion towards the Virginia Springs & Monticello, but the desire to avoid all kind of suspicion on the subject of my voyage, has made me think it would be better to avoid any public communication with you in this way—Besides there will be scarcely time, as I should wish to return to this City to finish certain arrangements which must be left unfinished if I leave it now. I have already completed several of the dispositions as to my affairs; which have been always intended, on leaving the country—but some remain still to be done.—It would be a very desirable thing to me to have some conversation with you on the mission so as to be perfectly acquainted with your sentiments & wishes, which it will be my duty & my delight to understand & to fulfill. If it had been possible for you to have made the flying incognito trip you mentioned, to the Woodlands & to the Museum, it might have been perfectly arranged in this way—but that is now out of the question.—I shall set off then in a day or two for the sea shore in the Jersey, where the air is cool, & where it is resorted to for that reason—I will stay there so as to be out of this brick kiln as long as I can, & recover from the sweat I have gone through, & only return in time to finish my preparations & embark—I now understand it to be fixed for the end of August—I hope it will not be postponed, as the season will become more & more unfavorable—I wish it could have been early in August on account of the sea—& a permission vessel might have been had—but it will be best I think to go in a government vessel, on account of the difficulty of entry &c. in France, & the danger of being stopped by the British.
                  No suspicion can possibly attach to my embarking—as my voyage has been so long talked of—I am glad you approve the idea of taking away suspicion by making the Secretary a messenger. I have not yet been able to imagine where I shall find one of the proper description. There exist no doubt numbers who would be happy to go—but I do not know them, & I must be circumspect in taking information so as to avoid suspicion—Is Mr. Nourse expected back in time? I should suppose he might answer, from having been sent by government.                  —If it be impracticable to find a proper person here, without exciting suspicion, & it should be thought best to endeavor to find some American in France, then I could be considered as bearing your despatches to Genl Armstrong. This would appear natural as I should be going to Paris.
                  As to the permanency of the mission or the contrary, I am perfectly indifferent. I have a very strong desire I confess, to attach my name to some marked & essential service rendered to my country. I have been so much out of it that I have feared I should be considered as a stranger to it—I shall be gratified, truly gratified, if I can perform some service, which will shew that I have a right to be acknowleged in spite of absence, & which will enable me always to say—I too have been useful to my country—
                  If I understand your intention it would seem to be that this mission should not be known until it arrive at Petg.—If the nature of the mission be kept secret, the mission itself might be made known at least if you think proper, for your will shall be obeyed—It is probable it would have more weight at Petg. if it were considered as known & approved, or well regarded at least at Paris, than if it had passed through France en cachette. I suggest this merely—and do not mean anything like putting ourselves under the wing of the Eagle—but his eye will soon penetrate it at Petersg.—& then if there has been in his mind studied concealment, there will be probably suspicion & counteraction:—As I am not yet acquainted with the precise object & extent of the mission, the subject strikes me in this way, & I therefore mention it.
                  The sea shore where I am going is 80. miles from hence—I will thank you to direct to me to Philadelphia, as                                            the surest mode—Mr. Taylor will take up all my letters put them under cover & forward them. The post goes there only once a week.—Whilst I am here your letters come to me direct from the post-office—It would be well perhaps to put your letters under an additional cover, as the paper being thin, some words might be read through it, & excite suspicion—from me nothing will be done that can give rise to it.—
                  I shall be anxiously impatient to hear as to the vessels & in the mean time shall remain, my dear Sir, sincerely your friend & servant
                  
                     W Short 
                     
                  
               